UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2015 Date of reporting period:August 31, 2014 Item 1. Reports to Stockholders. ORINDA FUNDS Semi-Annual Report August 31, 2014 Orinda SkyView Multi-Manager Hedged Equity Fund Class A Shares – OHEAX Class I Shares – OHEIX Orinda SkyView Macro Opportunities Fund Class A Shares – OMOAX Class I Shares – OMOIX Table of Contents Orinda SkyView Multi-Manager Hedged Equity Fund Sector Allocation of Portfolio Assets 3 Schedule of Investments 4 Schedule of Securities Sold Short 14 Schedule of Options Written 22 Schedule of Open Futures Contracts 22 Orinda SkyView Macro Opportunities Fund Sector Allocation of Portfolio Assets 23 Schedule of Investments 24 Schedule of Securities Sold Short 30 Schedule of Options Written 32 Schedule of Futures Contracts 33 Financial Statements Statements of Assets and Liabilities 36 Statements of Operations 38 Statements of Changes in Net Assets Orinda SkyView Multi-Manager Hedged Equity Fund 40 Orinda SkyView Macro Opportunities Fund 42 Statement of Cash Flows Orinda SkyView Multi-Manager Hedged Equity Fund 43 Orinda SkyView Macro Opportunities Fund 44 Financial Highlights Orinda SkyView Multi-Manager Hedged Equity Fund 45 Orinda SkyView Macro Opportunities Fund 47 Notes to the Financial Statements 49 Expense Example 71 Notice to Shareholders 73 Approval of Investment Sub-Advisory Agreement Orinda SkyView Macro Opportunities Fund 74 Privacy Notice Inside Back Cover SECTOR ALLOCATION OF PORTFOLIO ASSETS at August 31, 2014 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund Percentages represent market value as a percentage of net assets. 3 SCHEDULE OF INVESTMENTS at August 31, 2014 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 75.3% Shares Value Consumer Discretionary - 17.6% Advance Auto Parts, Inc.* $ American Eagle Outfitters, Inc.* Ascent Capital Group, Inc.^* Black Diamond, Inc.^* Cabela’s, Inc.^* Cablevision Systems Corp.* Chico’s FAS, Inc.* China Automotive Systems, Inc. Chuy’s Holdings, Inc.^* Coach, Inc. Crocs, Inc.^* Deckers Outdoor Corp.^* DIRECTV^* Dorman Products, Inc.^* E-Commerce China Dangdang, Inc. - ADR^† Expedia, Inc.* Five Below, Inc.^ Francesca’s Holdings Corp.^* General Motors Co.* Gentherm, Inc.^* Harman International Industries, Inc.* HomeAway, Inc.^ Jumei International Holding Ltd. - ADR^† Lear Corp. LKQ Corp.^* Magna International, Inc.†* Marcus Corp. Marriott International, Inc.* National CineMedia, Inc.* Quiksilver, Inc.^ RetailMeNot, Inc.^ Shutterfly, Inc.^* Skullcandy, Inc.^ Target Corp.* Under Armour, Inc.^* Walt Disney Co.* Xueda Education Group - ADR†* The accompanying notes are an integral part of these financial statements. 4 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2014 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 75.3% (Continued) Shares Value Consumer Staples - 2.5% CVS Caremark Corp.* $ Molson Coors Brewing Co.* Sanderson Farms, Inc.* The Fresh Market, Inc.^* Energy - 4.1% Advantage Oil & Gas Ltd.^† Callon Petroleum Co.^* Canadian Natural Resources Ltd.†* Cimarex Energy Co.* Comstock Resources, Inc.* Dril-Quip, Inc.^* EOG Resources, Inc.* Geospace Technologies Corp.^ Green Plains, Inc.* Nabors Industries Ltd.†* Natural Gas Services Group^ Northern Oil and Gas, Inc.^ Oceaneering International, Inc. Patterson UTI Energy, Inc.* Precision Drilling Corp.†* Rex American Resources Corp.^ Seventy Seven Energy, Inc.^ SM Energy Co. Warren Resources, Inc.^ Whiting Petroleum Corp.^* World Fuel Services Corp.* Financials - 9.2% Affiliated Managers Group, Inc.^* AmTrust Financial Services, Inc.* Arlington Asset Investment Corp.* Aspen Insurance Holdings Ltd.†* Berkshire Hathaway, Inc. - Class B^* BofI Holding, Inc.^* East West Bancorp, Inc.* 52 The accompanying notes are an integral part of these financial statements. 5 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2014 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 75.3% (Continued) Shares Value Financials - 9.2% (Continued) Evercore Partners, Inc.* $ FirstService Corp.†* FXCM, Inc. Greenlight Capital Re Ltd.^†* Independent Bank Group, Inc. Oak Ridge Financial Services, Inc.^*~ Portfolio Recovery Associates, Inc.^ Reinsurance Group of America, Inc. Signature Bank^* Summit Financial Group, Inc.^* Symetra Financial Corp.* Third Point Reinsurance Ltd.^† Virtus Investment Partners, Inc.* Voya Financial, Inc. VSB Bancorp, Inc.* Health Care - 6.8% Abaxis, Inc.* ABIOMED, Inc.^* Acadia Pharmaceuticals, Inc.^* Alexion Pharmaceuticals, Inc.^* Align Technology, Inc.^* Amgen, Inc.* Anika Therapeutics, Inc.^* BioMarin Pharmaceutical, Inc.^* Edwards Lifesciences Corp.^* ExamWorks Group, Inc.^ Gilead Sciences, Inc.^* HCA Holdings, Inc.^* Health Net, Inc.^ Hospira, Inc.^ ICON PLC^† Impax Laboratories, Inc.^* Insulet Corp.^ LifePoint Hospitals, Inc.^* Mallinckrodt Public Limited Co.^† The accompanying notes are an integral part of these financial statements. 6 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2014 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 75.3% (Continued) Shares Value Health Care - 6.8% (Continued) Masimo Corp.^* $ PDL BioPharma, Inc. Puma Biotechnology, Inc.^ Quintiles Transnational Holdings, Inc.^ Repligen Corp.^* Taro Pharmaceutical Industries Ltd.^† Teva Pharmaceutical Industries Ltd. - ADR† Zeltiq Aesthetics, Inc.^* Industrials - 11.0% Advisory Board Co.^* Argan, Inc.* Blount International, Inc.^* Canadian National Railway Co.†* China Ming Yang Wind Power Group - ADR^† CRA International, Inc.^* Delta Air Lines, Inc.* Echo Global Logistics, Inc.^* Graco, Inc.* H & E Equipment Services, Inc.* HEICO Corp. Huron Consulting Group, Inc.^* IHS, Inc.^* InnerWorkings, Inc.^* Kirby Corp.^* Landstar System, Inc. Lockheed Martin Corp.* Manpower, Inc.* MasTec, Inc.^* Meritor, Inc.^* Norfolk Southern Corp.* Patrick Industries, Inc.^ Paylocity Holding Corp.^ Power Solutions International, Inc.^ Rexnord Corp.^ Southwest Airlines Co.* The accompanying notes are an integral part of these financial statements. 7 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2014 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 75.3% (Continued) Shares Value Industrials - 11.0% (Continued) The Middleby Corp.^* $ TransDigm Group, Inc.* United Rentals, Inc.^* WageWorks, Inc.^ Waste Connections, Inc.* XPO Logistics, Inc.^ Xylem, Inc.* Information Technology - 20.5% 21Vianet Group, Inc. - ADR^† Amkor Technology, Inc.^* Apple, Inc.* Baidu, Inc. - ADR^† Barracuda Networks, Inc.^* Benchmark Electronics, Inc.^* Blackhawk Network Holdings, Inc.^* Borderfree, Inc.^ Brightcove, Inc.^* Broadcom Corp.* Cardtronics, Inc.^* ChipMOS TECHNOLOGIES (Bermuda) Ltd.† Cirrus Logic, Inc.^* CommScope Holding Co., Inc.^* Concur Technologies, Inc.^* DTS, Inc.^* Electronic Arts, Inc.^* Envestnet, Inc.^ EPAM Systems, Inc.^ Euronet Worldwide, Inc.^* Everyday Health, Inc.^ F5 Networks, Inc.^ Facebook, Inc.^ Fairchild Semiconductor International Co.^* Fleetmatics Group PLC^† Google, Inc.^ Hewlett-Packard Co.* The accompanying notes are an integral part of these financial statements. 8 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2014 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 75.3% (Continued) Shares Value Information Technology - 20.5% (Continued) Hollysys Automation Technologies Ltd.^† $ IAC/InterActiveCorp Informatica Corp.^* Integrated Device Technology, Inc.^* InterDigital, Inc.* International Rectifier Corp.^* InvenSense, Inc.^ IPG Photonics Corp.^* Lexmark International, Inc.* Logitech International SA† Logmein, Inc.^* Micron Technology, Inc.^* National Instruments Corp.* NCR Corp.^* Newport Corp.^* NXP Semiconductors NV^† OmniVision Technologies, Inc.^* OSI Systems, Inc.^* Pericom Semiconductor Corp.^ Plantronics, Inc.* PTC, Inc.^* Rackspace Hosting, Inc.^* RealPage, Inc.^* RF Micro Devices, Inc.^ Rovi Corp.^* Sanmina Corporation^* ServiceSource International, Inc.^ Skyworks Solutions, Inc.* Solera Holdings, Inc.* SPS Commerce, Inc.^ Textura Corp.^ The Ultimate Software Group, Inc.^* VASCO Data Security International, Inc.^* VeriFone Systems, Inc.^* VeriSign, Inc.^ ViaSat, Inc.^ Webmd Health Corp.^* The accompanying notes are an integral part of these financial statements. 9 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2014 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 75.3% (Continued) Shares Value Information Technology - 20.5% (Continued) Yelp, Inc.^ $ Materials - 2.2% A. Schulman, Inc.* Alcoa, Inc.* Dominion Diamond Corp.^† Kaiser Aluminum Corp.* LyondellBasell Industries NV† Monsanto Co. Noranda Aluminum Holding Corp. Silver Standard Resources^†* United States Steel Corp. Telecommunication Services - 0.5% IDT Corp.* inContact, Inc.^ Utilities - 0.9% Abengoa Yield PLC^† Atlantic Power Corp.† ITC Holdings Corp.* TOTAL COMMON STOCKS (Cost $60,482,038) EXCHANGE-TRADED FUNDS - 0.5% Market Vectors Gold Miners ETF ProShares VIX Short-Term Futures ETF^ TOTAL EXCHANGE-TRADED FUNDS (Cost $701,290) The accompanying notes are an integral part of these financial statements. 10 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2014 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund PURCHASED OPTIONS - 2.2% Contracts Value Call Options - 2.1% Abercrombie & Fitch Co. Expiration: January 2015, Exercise Price: $35.00 $ American Airlines Group, Inc. Expiration: January 2015, Exercise Price: $12.00 American Eagle Outfitters, Inc. Expiration: January 2015, Exercise Price: $11.00 Coach, Inc. Expiration: January 2015, Exercise Price: $40.00 Crocs, Inc. Expiration: January 2015, Exercise Price: $10.00 Drill-Quip, Inc. Expiration: September 2014, Exercise Price: $120.00 35 Evercore Partners, Inc. Expiration: September 2014, Exercise Price: $65.00 70 Francesca’s Holdings Corp. Expiration: September 2014, Exercise Price: $17.50 14 Expiration: September 2014, Exercise Price: $20.00 28 Expiration: December 2014, Exercise Price: $17.50 21 General Motors Corp. Expiration: January 2015, Exercise Price: $30.00 Geospace Technologies Corp. Expiration: September 2014, Exercise Price: $60.00 56 Expiration: September 2014, Exercise Price: $70.00 28 Hertz Global Holdings, Inc. Expiration: January 2015, Exercise Price: $15.00 Expiration: January 2015, Exercise Price: $21.00 RetailMeNot, Inc. Expiration: October 2014, Exercise Price: $35.00 42 Ultimate Software Group, Inc. Expiration: October 2014, Exercise Price: $150.00 7 Verifone Holdings, Inc. Expiration: January 2015, Exercise Price: $32.00 32 Total Call Options The accompanying notes are an integral part of these financial statements. 11 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2014 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund PURCHASED OPTIONS - 2.2% (Continued) Contracts Value Put Options - 0.1% GT Advanced Technologies, Inc. Expiration: October 2014, Exercise Price: $18.00 $ iShares Russell 2000 Index Fund Expiration: September 2014, Exercise Price: $100.00 S&P 500 Index Expiration: September 2014, Exercise Price: $1,750.00 14 Senomyx, Inc. Expiration: October 2014, Exercise Price: $7.50 8 Solazyme, Inc. Expiration: September 2014, Exercise Price: $7.50 Expiration: September 2014, Exercise Price: $10.00 70 Expiration: September 2014, Exercise Price: $11.00 35 Twitter, Inc. Expiration: September 2014, Exercise Price: $27.00 50 75 Total Put Options TOTAL PURCHASED OPTIONS (Cost $2,214,111) The accompanying notes are an integral part of these financial statements. 12 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2014 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund SHORT-TERM INVESTMENTS - 32.2% Shares Value MONEY MARKET FUNDS - 32.2% Fidelity Institutional Treasury Only Portfolio - Class I, 0.01%+ $ TOTAL SHORT-TERM INVESTMENTS - 32.2% (Cost $33,109,417) TOTAL INVESTMENTS (Cost $96,506,856) - 110.2% Liabilities in Excess of Other Assets - (10.2)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR - American Depositary Receipt ^ Non-income producing. + The rate shown represents the fund’s 7-day yield as of August 31, 2014. † U.S. traded security of a foreign issuer or corporation. * All or a portion of the security has been segregated for open short positions. ~ Illiquid security, a security may be considered illiquid if it lacks a readily available market.As of August 31, 2014, the value of these securities was $78,807 or 0.08% of total net assets. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 13 SCHEDULE OF SECURITIES SOLD SHORT at August 31, 2014 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 31.0% Shares Value Consumer Discretionary - 5.4% Ambow Education Holding - ADR† $ AMC Networks, Inc. Apollo Global Management LLC Ascena Retail Group, Inc. Big 5 Sporting Goods Corp. Blue Nile, Inc. Bob Evans Farms, Inc. Buckle, Inc. Burlington Stores, Inc. Cache, Inc. Chegg, Inc. D. R. Horton, Inc. Dillards, Inc. Dixie Group, Inc. Dorman Products, Inc. DreamWorks Animation SKG, Inc. - Class A Elong, Inc. - ADR† Francesca’s Holdings Corp. Fuel Systems Solutions, Inc. Groupon, Inc. Hovnanian Enterprises, Inc. IMAX Corp.† LightInTheBox Holding Co. Ltd. - ADR† Lululemon Athletica, Inc. Morningstar, Inc. New York & Co, Inc. Papa John’s International, Inc. Papa Murphy’s Holdings, Inc. Pinnacle Entertainment, Inc. ReachLocal, Inc. Restoration Hardware Holdings, Inc. RetailMeNot, Inc. Skullcandy, Inc. Sodastream International Ltd.† Tarena International, Inc. - ADR† Tesla Motors, Inc. Tile Shop Holdings, Inc. The accompanying notes are an integral part of these financial statements. 14 SCHEDULE OF SECURITIES SOLD SHORT (Continued) at August 31, 2014 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 31.0% (Continued) Shares Value Consumer Discretionary - 5.4% (Continued) Twenty First Century Fox, Inc. $ Ulta Salon, Cosmetics & Fragrance, Inc. ValueVision Media, Inc. Consumer Staples - 1.8% 22nd Century Group, Inc. Amira Nature Foods Ltd.† B & G Foods, Inc. Boulder Brands, Inc. Coca-Cola Co. Elizabeth Arden, Inc. Fairway Group Holdings Corp. Female Health Co. Keurig Green Mountain, Inc. Natural Grocers By Vitamin Cottage, Inc. Nu Skin Enterprises, Inc. The Fresh Market, Inc. United Natural Foods, Inc. USANA Health Sciences, Inc. Whole Foods Market, Inc. Energy - 3.5% Amyris, Inc. Arch Coal, Inc. Chesapeake Granite Wash Trust Clean Energy Fuels Corp. Dresser-Rand Group, Inc. Eclipse Resources Corp. EXCO Resources, Inc. Geospace Technologies Corp. Glori Energy, Inc. InterOil Corp.† Scorpio Tankers, Inc.† Solazyme, Inc. Tetra Technologies, Inc. Tidewater, Inc. The accompanying notes are an integral part of these financial statements. 15 SCHEDULE OF SECURITIES SOLD SHORT (Continued) at August 31, 2014 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 31.0% (Continued) Shares Value Energy - 3.5% Willbros Group, Inc. $ Financials - 3.2% Blue Capital Reinsurance Holdings Ltd.† Calamos Asset Management, Inc. CBOE Holdings, Inc. China Life Insurance Co. Ltd. - ADR† CME Group, Inc. Fidelity Southern Corp.~ FXCM, Inc. GFI Group, Inc. Greenhill & Co., Inc. MarketAxess Holdings, Inc. Montpelier Re Holdings Ltd.† NMI Holdings, Inc. Radian Group, Inc. Stonegate Mortgage Corp. Validus Holdings Ltd.† Health Care - 3.6% Abaxis, Inc. ABIOMED, Inc. Achillion Pharmaceuticals, Inc. AdCare Health Systems, Inc. Air Methods Corp. Ampio Pharmaceuticals, Inc. Arena Pharmaceuticals, Inc. Array BioPharma, Inc. Auxilium Pharmaceuticals, Inc. Castlight Health, Inc. Cerus Corp. Clovis Oncology, Inc. Cynosure, Inc. - Class A DENTSPLY International, Inc. Derma Sciences, Inc. ExamWorks Group, Inc. The accompanying notes are an integral part of these financial statements. 16 SCHEDULE OF SECURITIES SOLD SHORT (Continued) at August 31, 2014 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 31.0% (Continued) Shares Value Health Care - 3.6% (Continued) Foundation Medicine, Inc. $ Kythera Biopharmaceuticals, Inc. MannKind Corp. Mindray Medical International Ltd. - ADR† Northwest Biotherapeutics, Inc. Novadaq Technologies, Inc.† Orexigen Therapeutics, Inc. PhotoMedex, Inc. Staar Surgical Co. Sunesis Pharmaceuticals, Inc. Tetraphase Pharmaceuticals, Inc. Valeant Pharmaceuticals International, Inc.† Vivus, Inc. Vocera Communications, Inc. Zeltiq Aesthetics, Inc. Industrials - 3.8% Advisory Board Co. Beacon Roofing Supply, Inc. Brady Corp. Capstone Turbine Corp. Chart Industries, Inc. Cubic Corp. Diana Shipping, Inc.† DryShips, Inc.† Encore Wire Corp. FuelCell Energy, Inc. GATX Corp. Healthcare Services Group, Inc. Hillenbrand, Inc. Hydrogenics Corp.† Jacobs Engineering Group, Inc. Kelly Services, Inc. KEYW Holding Corp. Layne Christensen Co. MasTec, Inc. The accompanying notes are an integral part of these financial statements. 17 SCHEDULE OF SECURITIES SOLD SHORT (Continued) at August 31, 2014 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 31.0% (Continued) Shares Value Industrials - 3.8% (Continued) Ply Gem Holdings, Inc. $ Raven Industries, Inc. SolarCity Corp. TAL International Group, Inc. Thermon Group Holdings, Inc. Trex Co., Inc. USG Corp. UTi Worldwide, Inc.† Watsco, Inc. W.W. Grainger, Inc. Information Technology - 7.8% Advanced Energy Industries, Inc. Alcatel-Lucent - ADR† Allot Communications Ltd.† Angie’s List, Inc. ASML Holding NV - ADR† Benefitfocus, Inc. Blackberry Ltd.† Care.com, Inc. China Finance Online Co. Ltd. - ADR† China Mobile Games & Entertainment Group - ADR† ChinaCache International Holdings Ltd. - ADR† Cirrus Logic, Inc. Covisint Corp. Cray, Inc. Cree, Inc. Daktronics, Inc. DragonWave, Inc.† EMCORE Corp. Exar Corp. Fairchild Semiconductor International Co. Finisar Corp. First Solar, Inc. Glu Mobile, Inc. GrubHub, Inc. The accompanying notes are an integral part of these financial statements. 18 SCHEDULE OF SECURITIES SOLD SHORT (Continued) at August 31, 2014 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 31.0% (Continued) Shares Value Information Technology - 7.8% (Continued) GT Advanced Technologies, Inc. $ Interactive Intelligence Group Intuit, Inc. Ixia Jiayuan.com International Ltd. - ADR† Lexmark International, Inc. Limelight Networks, Inc. Mandalay Digital Group, Inc. Millennial Media, Inc. MoSys, Inc. Netgear, Inc. Qlik Technologies, Inc. Rackspace Hosting, Inc. Renren, Inc. - ADR† Rubicon Project, Inc. Shutterstock, Inc. Silver Spring Networks, Inc. Sky-mobi Ltd. - ADR† Stratasys Ltd.† Travelzoo, Inc. Tremor Video, Inc. TubeMogul, Inc. Varonis Systems, Inc. ViaSat, Inc. Violin Memory, Inc. VistaPrint NV† Vitesse Semiconductor Corp. WebMD Health Corp. Yahoo, Inc. Youku.com, Inc. - ADR† YuMe, Inc. Zillow, Inc. Zynga, Inc. Materials - 1.7% Advanced Emissions Solutions, Inc. A. M. Castle & Co. The accompanying notes are an integral part of these financial statements. 19 SCHEDULE OF SECURITIES SOLD SHORT (Continued) at August 31, 2014 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 31.0% (Continued) Shares Value Materials - 1.7% (Continued) Carpenter Technology Corp. $ Cliffs Natural Resources, Inc. HB Fuller Co. Marrone Bio Innovations, Inc. Senomyx, Inc. Silvercorp Metals, Inc.† Wausau Paper Corp. Utilities - 0.2% Allete, Inc. Cadiz, Inc. TOTAL COMMON STOCKS (Proceeds $33,456,853) EXCHANGE-TRADED FUNDS - 4.5% iShares Russell 2000 Growth ETF iShares Russell 2000 ETF SPDR S&P rust VelocityShares Daily Inverse VIX Short-Term ETN† TOTAL EXCHANGE-TRADED FUNDS (Proceeds $4,443,983) REITS - 0.1% CoreSite Realty Corp. TOTAL REITS (Proceeds $63,471) The accompanying notes are an integral part of these financial statements. 20 SCHEDULE OF SECURITIES SOLD SHORT (Continued) at August 31, 2014 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund WARRANTS - 0.0% Shares Value Magnum Hunter Corp. $ 0 TOTAL WARRANTS (Proceeds $0) 0 TOTAL SECURITIES SOLD SHORT (Proceeds $37,964,307) - 35.6% $ Percentages are stated as a percent of net assets. ADR - American Depositary Receipt † U.S. traded security of a foreign issuer or corporation. ~ Illiquid security; a security may be considered illiquid if it lacks a readily available market.As of August 31, 2014, the value of these securities was $740,020 or 0.72% of total net assets. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 21 SCHEDULE OF OPTIONS WRITTEN at August 31, 2014 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund Contracts Value PUT OPTIONS iShares Russell 2000 Index Fund Expiration: September 2014, Exercise Price: $90.00 $ S&P 500 Index Expiration: September 2014, Exercise Price: $1,650.00 14 TOTAL OPTIONS WRITTEN (Premiums received $60,389) $ SCHEDULE OF OPEN FUTURES CONTRACTS at August 31, 2014 (Unaudited) Number of Contracts Unrealized Purchased / Notional Settlement Appreciation Description (Sold) Value Month (Depreciation) S&P 500 E-mini Futures 67 September 2014 As of August 31, 2014, initial margin deposits of $308,200 have been pledged in connection with the open futures contracts. The accompanying notes are an integral part of these financial statements. 22 SECTOR ALLOCATION OF PORTFOLIO ASSETS at August 31, 2014 (Unaudited) Orinda SkyView Macro Opportunities Fund Percentages represent market value as a percentage of net assets. 23 SCHEDULE OF INVESTMENTS at August 31, 2014 (Unaudited) Orinda SkyView Macro Opportunities Fund COMMON STOCKS - 57.2% Shares Value Consumer Discretionary - 5.3% Coach, Inc. $ Delphi Automotive PLC† Gamestop Corp. Garmin Ltd.† Intercontinental Hotels Group - ADR† Las Vegas Sands Corp. Priceline Group, Inc.^ The Home Depot, Inc. TJX Companies, Inc. Zumiez, Inc.^ Consumer Staples - 5.2% Anheuser-Busch InBev NV - ADR†* British American Tobacco PLC - ADR† Bunge Limited† Coca-Cola Co. Estee Lauder Companies, Inc. Hershey Co. Nestle SA - ADR† Energy - 5.4% Baker Hughes, Inc.* Diamond Offshore Drilling, Inc. Exxon Mobil Corp. Halliburton Co.* Kinder Morgan, Inc. Marathon Petroleum Corp.* Occidental Petroleum Corp.* SandRidge Energy, Inc.^ Schlumberger Ltd.†* Valero Energy Corp.* Williams Companies, Inc. Financials - 8.2% American Express Co. Chubb Corp. The accompanying notes are an integral part of these financial statements. 24 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2014 (Unaudited) Orinda SkyView Macro Opportunities Fund COMMON STOCKS - 57.2% (Continued) Shares Value Financials - 8.2% (Continued) Discover Financial Services* $ Fifth Third Bancorp* Glacier Bancorp, Inc.* Hanmi Financial Corp.* Harris & Harris Group, Inc.^* HDFC Bank Ltd. - ADR† ICICI Bank Ltd. - ADR†* JPMorgan Chase & Co. KeyCorp* KKR & Co. LP SVB Financial Group^* Travelers Companies, Inc.* Health Care - 4.5% Biogen Idec, Inc.^* Brookdale Senior Living, Inc.^ C.R. Bard, Inc.* Charles River Laboratories International, Inc.^* Edwards Lifesciences Corp.^* Gilead Sciences, Inc.^* Isis Pharmaceuticals, Inc.^* Johnson & Johnson* Tekmira Pharmaceuticals Corp.^† Industrials - 6.3% Aegion Corp.^* Chicago Bridge & Iron Co. NV† Delta Air Lines, Inc. Emerson Electric Co. Expeditors International of Washington, Inc. Macquarie Infrastructure Co. LLC Northrop Grumman Corp.* Raytheon Co.* Union Pacific Corp.* United Parcel Service, Inc. The accompanying notes are an integral part of these financial statements. 25 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2014 (Unaudited) Orinda SkyView Macro Opportunities Fund COMMON STOCKS - 57.2% (Continued) Shares Value Information Technology - 13.6% Activision Blizzard, Inc.* $ Akamai Technologies, Inc.^ Apple, Inc.* Check Point Software Technologies Ltd.^† Cisco Systems, Inc.* Corning, Inc.* Dolby Laboratories, Inc.^* F5 Networks, Inc.^* Facebook, Inc.^ Google, Inc.^ International Business Machines Corp. Juniper Networks, Inc. Micron Technology, Inc.^ Microsoft Corp.* Neustar, Inc.^* NVIDIA Corp.* NXP Semiconductors NV^ Oracle Corp.* Qualcomm, Inc.* Skyworks Solutions, Inc.* Materials - 8.3% Agnico-Eagle Mines Ltd.†* Celanese Corp.* Detour Gold Corporation^†* Franco-Nevada Corp.†* Freeport-McMoRan Copper & Gold, Inc. Goldcorp, Inc.†* LyondellBasell Industries NV†* New Gold, Inc.^†* NovaGold Resources Inc.^† Romarco Minerals, Inc.^† Royal Gold, Inc.* Sigma Aldrich Corp.* Taseko Mines Ltd.^† The Mosaic Co. The accompanying notes are an integral part of these financial statements. 26 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2014 (Unaudited) Orinda SkyView Macro Opportunities Fund COMMON STOCKS - 57.2% (Continued) Shares Value Materials - 8.3% (Continued) United States Steel Corp.* $ Utilities - 0.4% UGI Corp.* TOTAL COMMON STOCKS (Cost $18,631,378) Principal CORPORATE BONDS - 1.8% Amount Harrah’s Operating Company, Inc., 11.250%, 06/01/2017 $ Taseko Mines Ltd., 7.750%, 04/15/2019 TOTAL CORPORATE BONDS (Cost $753,160) EXCHANGE-TRADED FUNDS - 11.9% Shares GreenHaven Continuous Commodity Index Fund^* iShares 1-3 Year Credit Bond ETF iShares MBS ETF* iShares Floating Rate Bond ETF* iShares iBoxx Dollar Investment Grade Corporate Bond ETF* iShares India 50* Market Vectors India Small-Cap Index ETF* PIMCO Total Return ETF* PowerShares Emerging Markets Sovereign Debt Portfolio* PowerShares S&P 500 BuyWrite Portfolio* PowerShares S&P 500 Low Volatility Portfolio* PowerShares Senior Loan Portfolio* ProShares UltraShort S&P 500^ SPDR DB International Government Inflation-Protected Bond ETF* SPDR S&P Regional Banking ETF* Sprott Physical Gold Trust^†* Sprott Physical Platinum & Palladium Trust^†* Sprott Physical Silver Trust^†* United States Natural Gas Fund LP^* WisdomTree India Earnings Fund* TOTAL EXCHANGE-TRADED FUNDS (Cost $4,410,813) The accompanying notes are an integral part of these financial statements. 27 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2014 (Unaudited) Orinda SkyView Macro Opportunities Fund CLOSED-END MUTUAL FUNDS - 0.7% Shares Value Central Fund of Canada Ltd.†* $ TOTAL CLOSED-END MUTUAL FUNDS (Cost $236,232) PURCHASED OPTIONS - 0.1% Contracts Put Options - 0.1% Deere & Co. Expiration: December 2014, Exercise Price: $80.00 13 Devon Energy Corp. Expiration: October 2014, Exercise Price: $70.00 16 Diamond Offshore Drilling, Inc. Expiration: September 2014, Exercise Price: $45.25 8 Expiration: December 2014, Exercise Price: $37.50 16 Ensco PLC Expiration: January 2015, Exercise Price: $45.00 16 iShares Russell 2000 Index Fund Expiration: September 2014, Exercise Price: $100.00 Linn Energy LLC Expiration: January 2015, Exercise Price: $29.00 16 Rowan Companies PLC Expiration: October 2014, Exercise Price: $25.00 35 S&P 500 Index Expiration: September 2014, Exercise Price: $1,750.00 25 Titan Machinery, Inc. Expiration: March 2015, Exercise Price: $7.50 32 Expiration: March 2015, Exercise Price: $10.00 16 Transocean Ltd. Expiration: January 2015, Exercise Price: $35.00 16 Wisdom Tree Chinese Yuan Strategy Fund Expiration: October 2014, Exercise Price: $25.00 TOTAL PURCHASED OPTIONS (Cost $183,774) The accompanying notes are an integral part of these financial statements. 28 SCHEDULE OF INVESTMENTS (Continued) at August 31, 2014 (Unaudited) Orinda SkyView Macro Opportunities Fund SHORT-TERM INVESTMENTS - 32.9% Shares Value MONEY MARKET FUNDS - 32.9% Fidelity Government Portfolio - Class I, 0.01%+ $ TOTAL SHORT-TERM INVESTMENTS - 32.9% (Cost $11,776,234) TOTAL INVESTMENTS (Cost $35,991,591) - 104.6% Liabilities in Excess of Other Assets - (4.6)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR - American Depositary Receipt ^ Non-income producing. + The rate shown represents the fund’s 7-day yield as of August 31, 2014. † U.S. traded security of a foreign issuer or corporation. * All or a portion of the security has been segregated for open short positions. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 29 SCHEDULE OF SECURITIES SOLD SHORT at August 31, 2014 (Unaudited) Orinda SkyView Macro Opportunities Fund COMMON STOCKS - 10.8% Shares Value Consumer Discretionary - 2.2% Cabela’s, Inc. $ Caesars Entertainment Corp. Kate Spade & Co. MGM Resorts International Pinnacle Entertainment, Inc. Target Corp. Energy - 4.9% Atlas Energy LP Barrett Bill Corp. Breitburn Energy Partners LP Canadian Natural Resources Ltd.† Carrizo Oil & Gas, Inc. Cheniere Energy, Inc. Devon Energy Corp. Ensco PLC† Linn Energy LLC Magnum Hunter Resources Corp. MarkWest Energy Partners LP Noble Corp PLC† QR Energy LP Transocean Ltd.† Williams Companies, Inc. Financials - 0.3% China Life Insurance Co. Ltd. - ADR† Industrials - 1.3% Deere & Co. Navios Maritime Holdings, Inc.† Ryder System, Inc. Titan Machinery, Inc. YRC Worldwide, Inc. Information Technology - 1.2% Freescale Semiconductor Ltd.† The accompanying notes are an integral part of these financial statements. 30 SCHEDULE OF SECURITIES SOLD SHORT (Continued) at August 31, 2014 (Unaudited) Orinda SkyView Macro Opportunities Fund COMMON STOCKS - 10.8% (Continued) Shares Value Information Technology - 1.2% (Continued) InterXion Holding NV† $ JinkoSolar Holding Co. Ltd. - ADR† Materials - 0.9% Freeport-McMoRan Copper & Gold, Inc. Rio Tinto PLC - ADR† TOTAL COMMON STOCKS (Proceeds $3,729,862) EXCHANGE-TRADED FUNDS - 3.2% iPath S&P GSCI Crude Oil Total Return Index ETN† iShares China Large Cap ETF iShares MSCI Chile Capped ETF SPDR S&P rust TOTAL EXCHANGE-TRADED FUNDS (Proceeds $1,132,243) TOTAL SECURITIES SOLD SHORT (Proceeds $4,862,105) - 14.0% $ Percentages are stated as a percent of net assets. ADR - American Depositary Receipt † U.S. traded security of a foreign issuer or corporation. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 31 SCHEDULE OF OPTIONS WRITTEN at August 31, 2014 (Unaudited) Orinda SkyView Macro Opportunities Fund Contracts Value CALL OPTIONS Deere & Co. Expiration: September 2014, Exercise Price: $85.00 8 $ Expiration: October 2014, Exercise Price: $87.50 8 Expiration: December 2014, Exercise Price: $87.50 8 Expiration: December 2014, Exercise Price: $90.00 12 Delta Air Lines, Inc. Expiration: September 2014, Exercise Price: $40.00 16 Devon Energy Corp. Expiration: October 2014, Exercise Price: $77.50 16 Expiration: October 2014, Exercise Price: $80.00 8 Transocean Ltd. Expiration: January 2015, Exercise Price: $42.00 12 Total Call Options PUT OPTIONS Facebook, Inc. Expiration: September 2014, Exercise Price: $73.00 8 iShares Russell 2000 Index Fund Expiration: September 2014, Exercise Price: $90.00 Kinder Morgan, Inc. Expiration: September 2014, Exercise Price: $40.00 8 Expiration: October 2014, Exercise Price: $37.50 16 Macquarie Infrastructure Company LLC Expiration: October 2014, Exercise Price: $70.00 16 S&P 500 Index Expiration: September 2014, Exercise Price: $1,650.00 25 Total Put Options TOTAL OPTIONS WRITTEN (Premiums received $88,781) $ The accompanying notes are an integral part of these financial statements. 32 SCHEDULE OF FUTURES CONTRACTS at August 31, 2014 (Unaudited) Orinda SkyView Macro Opportunities Fund Number of Contracts Unrealized Purchased / Notional Settlement Appreciation Description (Sold) Value Month (Depreciation) Long Contracts Australian Dollar Currency Futures 1 $ September 2014 $ Bank Acceptance Futures 2 September 2015 ) BP Currency Futures 1 September 2014 ) Canadian 10-Year Bond Futures 1 December 2014 Euro-Bobl Futures 3 September 2014 Euro-Bond Futures 2 September 2014 Euro-Schatz Futures 6 September 2014 Long Gilt Futures 1 December 2014 Mexican Peso Futures 2 September 2014 ) MSCI Taiwan Index 1 September 2014 S&P 500 E-Mini Futures 1 September 2014 SGX Nikkei 225 Index Futures 1 September 2014 ) SPI 200 Futures 1 September 2014 2-Year U.S. Treasury Note Futures 11 December 2014 3-Month Euro Euribor Interest Rate Futures 3 December 2014 5-Year U.S. Treasury Note Futures 3 December 2014 10-Year U.S. Treasury Note Futures 2 December 2014 90-Day Euro Dollar Futures 5 June 2015 ) 90-Day Sterling Futures 6 September 2015 $ The accompanying notes are an integral part of these financial statements. 33 SCHEDULE OF FUTURES CONTRACTS (Continued) at August 31, 2014 (Unaudited) Orinda SkyView Macro Opportunities Fund Number of Contracts Unrealized Purchased / Notional Settlement Appreciation Description (Sold) Value Month (Depreciation) Short Contracts BP Currency Futures (6 ) $ ) September 2014 $ Copper Futures (2 ) ) December 2014 Euro Fx Currency Futures (4 ) ) September 2014 Japanese Yen Currency Futures (7 ) ) September 2014 Renminbi Currency Futures (7 ) ) December 2014 ) 3-Month Euro Swiss Franc (Euroswiss) Futures (5 ) ) September 2014 ) 30-Year U.S. Treasury Bond Futures (6 ) ) December 2014 ) 90-Day Euro Dollar Futures (3 ) ) June 2016 90-Day Euro Dollar Futures (3 ) ) September 2016 90-Day Euro Dollar Futures (3 ) ) December 2016 90-Day Euro Dollar Futures (2 ) ) March 2017 90-Day Euro Dollar Futures (3 ) ) June 2017 90-Day Euro Dollar Futures (3 ) ) September 2017 31 90-Day Euro Dollar Futures (3 ) ) December 2017 ) 90-Day Euro Dollar Futures (2 ) ) March 2018 ) $ As of August 31, 2014, initial margin deposits of $115,820 have been pledged in connection with futures contracts. The accompanying notes are an integral part of these financial statements. 34 (This Page Intentionally Left Blank.) 35 STATEMENTS OF ASSETS AND LIABILITIES at August 31, 2014 (Unaudited) Orinda SkyView Orinda SkyView Multi-Manager Macro Hedged Equity Opportunities Fund Fund Assets: Investments, at value (cost of $96,506,856 and $35,991,591, respectively) $ $ Cash Deposits at brokers Deposits at brokers - foreign currency — Receivables: Securities sold Fund shares sold Dividends and interest Unrealized variation margin on futures contracts Prepaid expenses Total assets Liabilities: Options written, at value (proceeds $60,389 and $88,781, respectively) Securities sold short (proceeds $37,964,307 and $4,862,105, respectively) Payables: Securities purchased Fund shares redeemed Dividends on short positions Advisory fee Administration fee Distribution fees Service fees Custody fees Transfer agent fees and expenses Accrued expenses and other payables Total liabilities Net assets $ $ The accompanying notes are an integral part of these financial statements. 36 STATEMENTS OF ASSETS AND LIABILITIES (Continued) at August 31, 2014 (Unaudited) Orinda SkyView Orinda SkyView Multi-Manager Macro Hedged Equity Opportunities Fund Fund Net assets consist of: Paid in capital $ $ Accumulated net investment loss ) ) Accumulated net realized gain on investments Net unrealized appreciation (depreciation) on: Investments Options ) Foreign currency related transactions 20 ) Securities sold short ) Written options contracts Futures contracts Net assets $ $ Class A: Net assets applicable to outstanding Class A shares $ $ Shares issued (Unlimited number of beneficial interest authorized, $0.01 par value) Net asset value and redemption price per share $ $ Maximum offering price per share (net asset value divided by 95.00%) $ $ Class I: Net assets applicable to outstanding Class I shares $ $ Shares issued (Unlimited number of beneficial interest authorized, $0.01 par value) Net asset value, offering price and redemption price per share $ $ The accompanying notes are an integral part of these financial statements. 37 STATEMENTS OF OPERATIONS For the Period Ended August 31, 2014 (Unaudited) Orinda SkyView Orinda SkyView Multi-Manager Macro Hedged Equity Opportunities Fund Fund Investment income: Dividends (net of foreign taxes withheld of $1,727 and $4,242, respectively) $ $ Interest Total investment income Expenses: Investment advisory fees (Note 5) Administration fees (Note 5) Distribution fees (Note 6) Distribution fees - Class A Service fees (Note 7) Service fees - Class A Service fees - Class I Transfer agent fees and expenses Federal and state registration fees Audit fees Compliance expense Legal fees Reports to shareholders Trustees’ fees and expenses Custody fees Other Total expenses before dividends and interest on short positions Dividends expense on short positions Broker interest expense on short positions Total expenses before reimbursement/recoupment from/by advisor Expense (reimbursement)/recoupment (from)/by advisor (Note 5) ) Net expenses Net investment loss $ ) $ ) The accompanying notes are an integral part of these financial statements. 38 STATEMENT OF OPERATIONS (Continued) For the Period Ended August 31, 2014 (Unaudited) Orinda SkyView Orinda SkyView Multi-Manager Macro Hedged Equity Opportunities Fund Fund Realized and unrealized gain (loss) on investments: Net realized gain (loss) on transactions from: Investments $ $ Options ) ) Foreign currency related transactions 1 ) Securities sold short ) ) Written options contracts Futures contracts ) Net change in unrealized gain (loss) on: Investments ) ) Options ) Foreign currency related transactions ) ) Securities sold short ) Written options contracts ) Futures contracts Net realized and unrealized loss on investments ) ) Net decrease in net assets resulting from operations $ ) $ ) The accompanying notes are an integral part of these financial statements. 39 STATEMENTS OF CHANGES IN NET ASSETS Orinda SkyView Multi-Manager Hedged Equity Fund Period Ended August 31, 2014 Year Ended (Unaudited) February 28, 2014 Operations: Net investment loss $ ) $ ) Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders From: Net realized gains Class A shares — ) Class I shares — ) Total distributions — ) Capital Share Transactions: Proceeds from shares sold Class A shares Class I shares Proceeds from shares issued to holders in reinvestment of dividends Class A shares — Class I shares — Cost of shares redeemed Class A shares ) ) Class I shares ) ) Redemption fees retained Class A shares Class I shares Net increase (decrease) in net assets from capital share transactions ) Total increase (decrease) in net assets ) Net Assets: Beginning of period End of period $ $ Accumulated net investment loss $ ) $ ) The accompanying notes are an integral part of these financial statements. 40 STATEMENTS OF CHANGES IN NET ASSETS (Continued) Orinda SkyView Multi-Manager Hedged Equity Fund Period Ended August 31, 2014 Year Ended (Unaudited) February 28, 2014 Changes in Shares Outstanding: Shares sold Class A shares Class I shares Proceeds from shares issued to holders in reinvestment of dividends Class A shares — Class I shares — Shares redeemed Class A shares ) ) Class I shares ) ) Net increase (decrease) in shares outstanding ) The accompanying notes are an integral part of these financial statements. 41 STATEMENTS OF CHANGES IN NET ASSETS Orinda SkyView Macro Opportunities Fund* Period Ended August 31, 2014 Year Ended (Unaudited) February 28, 2014 Operations: Net investment loss $ ) $ ) Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders From: Net realized gains Class A shares — ) Class I shares — ) Total distributions — ) Capital Share Transactions: Proceeds from shares sold Class A shares Class I shares Proceeds from shares issued to holders in reinvestment of dividends Class A shares — Class I shares — Cost of shares redeemed Class A shares ) ) Class I shares ) ) Redemption fees retained Class A shares Class I shares Net increase (decrease) in net assets from capital share transactions ) Total increase (decrease) in net assets ) Net Assets: Beginning of period End of period $ $ Accumulated net investment loss $ ) $ ) Changes in Shares Outstanding: Shares sold Class A shares Class I shares Proceeds from shares issued to holders in reinvestment of dividends Class A shares — Class I shares — Shares redeemed Class A shares ) ) Class I shares ) ) Net increase (decrease) in shares outstanding ) The accompanying notes are an integral part of these financial statements. 42 STATEMENT OF CASH FLOWS For the Period Ended August 31, 2014 (Unaudited) Orinda SkyView Multi-Manager Hedged Equity Fund Increase (decrease) in cash — Cash flows from operating activities: Net decrease in net assets from operations $ ) Adjustments to reconcile net decrease in net assets from operations to net cash used in operating activities: Purchases of investments ) Proceeds for dispositions of investment securities Purchase of short term investments, net Increase in deposits at broker ) Decrease in dividends and interest receivable Increase in receivable for securities sold ) Decrease in prepaid expenses and other assets Decrease on options written ) Increase in unrealized appreciation on futures contracts ) Decrease in proceeds on securities sold short ) Decrease in due to broker ) Decrease in payable for securities purchased ) Decrease in payable for dividends on short positions ) Decrease in accrued management fees ) Increase in accrued administration fees Increase in distribution and service fees Increase in custody fees Increase in transfer agent expenses Increase in other accrued expenses Unrealized depreciation on securities Net realized gain on investments ) Net cash provided by operating activities Cash flows from financing activities: Proceeds from shares sold Payment on shares redeemed ) Net cash used by financing activities ) Net decrease in cash ) Cash: Beginning balance Ending balance $ Supplemental information: Cash paid for interest $ The accompanying notes are an integral part of these financial statements. 43 STATEMENT OF CASH FLOWS For the Period Ended August 31, 2014 (Unaudited) Orinda SkyView Macro Opportunities Fund Increase (decrease) in cash — Cash flows from operating activities: Net decrease in net assets from operations $ ) Adjustments to reconcile net increase (decrease) in net assets from operations to net cash used in operating activities: Purchases of investments ) Proceeds for dispositions of investment securities Purchase of short term investments, net ) Decrease in deposits at broker Decrease in deposits at broker - foreign currency Increase in dividends and interest receivable ) Decrease in return of capital Increase in receivable for securities sold ) Increase in unrealized appreciation on futures contracts ) Increase in prepaid expenses and other assets ) Increase in options written Decrease in foreign currency payable ) Decrease in proceeds on securities sold short ) Decrease in payable for variation margin on futures contracts ) Decrease in payable for securities purchased ) Increase in payable for dividends on short positions Decrease in accrued management fees ) Increase in accrued administration fees Increase in distribution and service fees Decrease in custody fees ) Increase in transfer agent expenses Increase in other accrued expenses Unrealized depreciation on securities Net realized gain on investments ) Net cash provided by operating activities Cash flows from financing activities: Proceeds from shares sold Payment on shares redeemed ) Net cash used in financing activities ) Net decrease in cash ) Cash: Beginning balance Ending balance $ Supplemental information: Cash paid for interest $ The accompanying notes are an integral part of these financial statements. 44 FINANCIAL HIGHLIGHTS Orinda SkyView Multi-Manager Hedged Equity Fund For a capital share outstanding throughout each period Class A For the Six March 31, 2011 Months Ended For the Year Ended through August 31, 2014 February 28, February 29, (Unaudited) 2012* Net Asset Value – Beginning of Period $ Income from Investment Operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments Total from investment operations ) Less Distributions: Dividends from net investment income — Distributions from net realized gains — ) ) — Total distributions — ) ) — Redemption Fees ~ ~ — — Net Asset Value – End of Period $ Total Return )%+ % % %+ Ratios and Supplemental Data: Net assets, end of period (thousands) $ Ratio of operating expenses to average net assets: Before Reimbursements/Recoupments %^ % % %^ After Reimbursements/Recoupments %^ % % %^ Ratio of interest expense and dividends on short positions to average net assets %^ % % %^ Ratio of operating expenses excluding interest expense and dividend payments on short positions to average net assets Before Reimbursements/Recoupments %^ % % %^ After Reimbursements/Recoupments %^ % % %^ Ratio of net investment income (loss) to average net assets: Before Reimbursements/Recoupments )%^ )% )% )%^ After Reimbursements/Recoupments )%^ )% )% )%^ Portfolio turnover rate %+ % % 87 %+ * Commencement of operations for Class A shares was March 31, 2011. + Not Annualized ^ Annualized ~ Amount is less than $0.01. The accompanying notes are an integral part of these financial statements. 45 FINANCIAL HIGHLIGHTS (Continued) Orinda SkyView Multi-Manager Hedged Equity Fund For a capital share outstanding throughout each period Class I For the Six March 31, 2011 Months Ended For the Year Ended through August 31, 2014 February 28, February 29, (Unaudited) 2012* Net Asset Value – Beginning of Period $ Income from Investment Operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments Total from investment operations ) Less Distributions: Dividends from net investment income — Distributions from net realized gains — ) ) — Total distributions — ) ) — Redemption Fees ~ ~ — — Net Asset Value – End of Period $ Total Return )%+ % % %+ Ratios and Supplemental Data: Net assets, end of period (thousands) $ Ratio of operating expenses to average net assets: Before Reimbursements/Recoupments %^ % % %^ After Reimbursements/Recoupments %^ % % %^ Ratio of interest expense and dividends on short positions to average net assets %^ % % %^ Ratio of operating expenses excluding interest expenses and dividend payments on short positions to average net assets: Before Reimbursements/Recoupments %^ % % %^ After Reimbursements/Recoupments %^ % % %^ Ratio of net investment income (loss) to average net assets: Before Reimbursements/Recoupments )%^ )% )% )%^ After Reimbursements/Recoupments )%^ )% )% )%^ Portfolio turnover rate %+ % % 87 %+ * Commencement of operations for Class I shares was March 31, 2011. + Not Annualized ^ Annualized ~ Amount is less than $0.01. The accompanying notes are an integral part of these financial statements. 46 FINANCIAL HIGHLIGHTS Orinda SkyView Macro Opportunities Fund For a capital share outstanding throughout each period Class A For the Six For the April 30, 2012 Months Ended Year Ended through August 31, 2014 February 28, February 28, (Unaudited) 2013* Net Asset Value - Beginning of Period $ $ $ Income from Investment Operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments Total from investment operations ) Less Distributions: Dividends from net investment income — — — Distributions from net realized gains — ) ) Total distributions — ) ) Redemption Fees ~ ~ — Net Asset Value – End of Period $ $ $ Total Return )%+ % %+ Ratios and Supplemental Data: Net assets, end of period (thousands) $ $ $ Ratio of operating expenses to average net assets: Before Reimbursements %^ % %^ After Reimbursements %^ % %^ Ratio of interest expense and dividends on short positions to average net assets %^ % %^ Ratio of operating expenses excluding interest expense and dividend payments on short positions to average net assets: Before Reimbursements %^ % %^ After Reimbursements %^ % %^ Ratio of net investment income (loss) to average net assets: Before Reimbursements )%^ )% )%^ After Reimbursements )%^ )% )%^ Portfolio turnover rate %+ % %+ * Commencement of operations for Class A shares was April 30, 2012. + Not Annualized ^ Annualized ~ Amount is less than $0.01. The accompanying notes are an integral part of these financial statements. 47 FINANCIAL HIGHLIGHTS (Continued) Orinda SkyView Macro Opportunities Fund For a capital share outstanding throughout each period Class I For the Six For the April 30, 2012 Months Ended Year Ended through August 31, 2014 February 28, February 28, (Unaudited) 2013* Net Asset Value - Beginning of Period $ $ $ Income from Investment Operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments Total from investment operations ) Less Distributions: Dividends from net investment income — — — Distributions from net realized gains — ) ) Total distributions — ) ) Redemption Fees ~ ~ — Net Asset Value – End of Period $ $ $ Total Return )%+ % %+ Ratios and Supplemental Data: Net assets, end of period (thousands) $ $ $ Ratio of operating expenses to average net assets Before Reimbursements %^ % %^ After Reimbursements %^ % %^ Ratio of interest expense and dividends on short positions to average net assets %^ % %^ Ratio of operating expenses excluding interest expenses and dividend payments on short positions to average net assets: Before Reimbursements %^ % %^ After Reimbursements %^ % %^ Ratio of net investment income (loss) to average net assets: Before Reimbursements )%^ )% )%^ After Reimbursements )%^ )% )%^ Portfolio turnover rate %+ % %+ * Commencement of operations for Class I shares was April 30, 2012. + Not Annualized ^ Annualized ~ Amount is less than $0.01. The accompanying notes are an integral part of these financial statements. 48 NOTES TO FINANCIAL STATEMENTS August 31, 2014 (Unaudited) NOTE 1 – ORGANIZATION The Orinda SkyView Multi-Manager Hedged Equity Fund (the “Hedged Equity” Fund) and the Orinda SkyView Macro Opportunities Fund (the “Macro Opportunities” Fund, and each a “Fund” and collectively the “Funds”) are each diversified series of Advisors Series Trust (the “Trust”), which are registered under the Investment Company Act of 1940 (“1940 Act”), as amended, as open-end management investment companies.The investment objective of the Hedged Equity Fund is long-term capital appreciation, and in pursuing its objective, the Fund looks to emphasize risk-adjusted returns and reduced volatility compared to traditional broad-based equity market indices.The Hedged Equity Fund commenced operations on March 31, 2011 and offers Class A and Class I shares.The investment objective of the Macro Opportunities Fund is to achieve long-term capital appreciation by pursuing positive absolute returns across market cycles.In pursuing its objective, the Macro Opportunities Fund seeks to generate attractive long-term returns with low sensitivity to traditional equity and fixed-income indices.The Macro Opportunities Fund commenced operations on April 30, 2012 and offers Class A and Class I shares.Each class of shares differs principally in its respective shareholder servicing expenses, distribution expenses and sales charges, if any.Each class of shares has identical rights to earnings, assets and voting privileges, except for class-specific expenses and exclusive rights to vote on matters affecting only individual classes. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Funds.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation:All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes:It is the Funds’ policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of their taxable income to their shareholders.Therefore, no Federal income or excise tax provisions are required. The Funds recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities.Management has analyzed the Funds’ tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for the open tax year ended 2014, or expected to be taken in the Funds’ 2015 tax returns.The Funds identify their major tax jurisdictions as U.S. Federal and the state of Wisconsin; however, the Funds are not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. 49 NOTES TO FINANCIAL STATEMENTS (Continued) August 31, 2014 (Unaudited) C. Securities Transactions, Income and Distributions:Securities transactions are accounted for on the trade date.Realized gains and losses on securities sold are determined on the basis of identified cost.Interest income is recorded on an accrual basis.Dividend income and distributions to shareholders are recorded on the ex-dividend date.Withholding taxes on foreign dividends have been provided for in accordance with the Funds’ understanding of the applicable country’s tax rules and rates. The Funds distribute substantially all net investment income, if any, and net realized capital gains, if any, annually.The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations, which differ from accounting principles generally accepted in the United States of America.To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. Investment income, expenses (other than those specific to the class of shares), and realized and unrealized gains and losses on investments are allocated to the separate classes of the Funds’ shares based upon their relative net assets on the date income is earned or expensed and realized and unrealized gains and losses are incurred. Each Fund is charged for those expenses that are directly attributable to the Funds, such as investment advisory, custody and transfer agent fees.Expenses that are not attributable to a Fund are typically allocated among the Funds in proportion to their respective net assets. D. Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period.Actual results could differ from those estimates. E. Foreign Currency:Values of investments denominated in foreign currencies are converted into U.S. dollars using the spot market rate of exchange at the time of valuation.Purchases and sales of investments and income are translated into U.S. dollars using the spot market rate of exchange prevailing on the respective dates of such transactions.Foreign investments present additional risks due to currency fluctuations, economic and political factors, lower liquidity, government regulations, differences in accounting standards and other factors. F. Redemption Fees:The Hedged Equity Fund and Macro Opportunities Fund each charge a 1% redemption fee to shareholders who redeem shares held for 60 days or less.Such fees are retained by the Fund and accounted for as an addition to paid-in capital. 50 NOTES TO FINANCIAL STATEMENTS (Continued) August 31, 2014 (Unaudited) G. Options Transactions:The Funds may utilize options for hedging purposes as well as direct investment.Some options strategies, including buying puts, tend to hedge the Funds’ investments against price fluctuations.Other strategies, such as writing puts and calls and buying calls, tend to increase market exposure.Options contracts may be combined with each other in order to adjust the risk and return characteristics of each Fund’s overall strategy in a manner deemed appropriate to the Advisor and consistent with each Fund’s investment objective and policies.When a call or put option is written, an amount equal to the premium received is recorded as a liability.The liability is marked-to-market daily to reflect the current fair value of the written option.When a written option expires, a gain is realized in the amount of the premium originally received.If a closing purchase contract is entered into, a gain or loss is realized in the amount of the original premium less the cost of the closing transaction.If a written call option is exercised, a gain or loss is realized from the sale of the underlying security, and the proceeds from such sale are increased by the premium originally received.If a written put option is exercised, the amount of the premium originally received reduces the cost of the security which is purchased upon the exercise of the option. With options, there is minimal counterparty credit risk to the Funds since the options are covered or secured, which means that the Funds will own the underlying security or, to the extent they do not hold such a portfolio, will maintain a segregated account with the Funds’ custodian consisting of high quality liquid debt obligations equal to the market value of the option, marked to market daily. Options purchased are recorded as investments and marked-to-market daily to reflect the current fair value of the option contract.If an option purchased expires, a loss is realized in the amount of the cost of the option contract.If a closing transaction is entered into, a gain or loss is realized to the extent that the proceeds from the sale are greater or less than the cost of the option.If a purchase put option is exercised, a gain or loss is realized from the sale of the underlying security by adjusting the proceeds from such sale by the amount of the premium originally paid.If a purchased call option is exercised, the cost of the security purchased upon exercise is increased by the premium originally paid. H. Futures Contracts and Options on Futures Contracts:The Funds are subject to equity price risk, interest rate risk, and foreign currency exchange rate risk in the normal course of pursuing their investment objectives.The Funds use futures contracts and options on such futures contracts to gain exposure to, or hedge against, changes in the value of equities, interest rates or foreign currencies.A futures contract represents a commitment for the future purchase or sale of an asset at a specified price on a specified date.Upon entering into such contracts, the Funds are required to deposit with the broker, either in cash or securities, an initial margin deposit in an amount equal to a certain percentage of the contract amount.Subsequent payments (variation margin) are made or received by the 51 NOTES TO FINANCIAL STATEMENTS (Continued) August 31, 2014 (Unaudited) Funds each day, depending on the daily fluctuations in the value of the contract, and are recorded for financial statement purposes as unrealized gains or losses by the Funds.Upon entering into such contracts, the Funds bear the risk of interest or exchange rates or securities prices moving unexpectedly, in which case, the Funds may not achieve the anticipated benefits of the futures contracts and may realize a loss.With futures, there is minimal counterparty credit risk to the Funds since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange-traded futures, guarantees the futures against default.The use of futures contracts, and options on futures contracts, involves the risk of imperfect correlation in movements in the price of futures contracts and options thereon, interest rates and the underlying hedged assets. I. Leverage and Short Sales:The Funds may use leverage in connection with their investment activities and may effect short sales of securities.Leverage can increase the investment returns of the Funds if the securities purchased increase in value in an amount exceeding the cost of the borrowing.However, if the securities decrease in value, the Funds will suffer a greater loss than would have resulted without the use of leverage.A short sale is the sale by the Funds of a security which they do not own in anticipation of purchasing the same security in the future at a lower price to close the short position.A short sale will be successful if the price of the shorted security decreases.However, if the underlying security goes up in price during the period in which the short position is outstanding, the Funds will realize a loss.The risk on a short sale is unlimited because the Funds must buy the shorted security at the higher price to complete the transaction.Therefore, short sales may be subject to greater risks than investments in long positions.With a long position, the maximum sustainable loss is limited to the amount paid for the security plus the transaction costs, whereas there is no maximum attainable price of the shorted security.The Funds would also incur increased transaction costs associated with selling securities short.In addition, if the Funds sell securities short, they must maintain a segregated account with their custodian containing cash or high-grade securities equal to (i) the greater of the current market value of the securities sold short or the market value of such securities at the time they were sold short, less (ii) any collateral deposited with the Funds’ broker (not including the proceeds from the short sales).The Funds may be required to add to the segregated account as the market price of a shorted security increases.As a result of maintaining and adding to its segregated account, the Funds may maintain higher levels of cash or liquid assets (for example, U.S. Treasury bills, repurchase agreements, high quality commercial paper and long equity positions) for collateral needs thus reducing their overall managed assets available for trading purposes.The Fund is obligated to pay the counterparty any dividends or interest due on securities sold short.Such dividends and interest are recorded as an expense to the Fund. 52 NOTES TO FINANCIAL STATEMENTS (Continued) August 31, 2014 (Unaudited) J. Mutual Fund and ETF Trading Risk:The Funds may invest in other mutual funds that are either open-end or closed-end investment companies as well as ETFs.ETFs are investment companies that are bought and sold on a national securities exchange.Unlike mutual funds, ETFs do not necessarily trade at the net asset values of their underlying securities, which means an ETF could potentially trade above or below the value of the underlying portfolios.Additionally, because ETFs trade like stocks on exchanges, they are subject to trading and commission costs unlike mutual funds.Also, both mutual funds and ETFs have management fees that are part of their costs, and the Funds will indirectly bear their proportionate share of the costs. K. Reclassification of Capital Accounts:Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share.For the year ended February 28, 2014, the Funds made the following permanent tax adjustments on the Statements of Assets and Liabilities: Undistributed Accumulated Net Investment Net Realized Paid In Income/(Loss) Gain/(Loss) Capital Hedged Equity Fund $ $ ) $ ) Macro Opportunity Fund ) ) L. Offsetting Assets & Liabilities:The Funds have adopted financial reporting rules regarding offsetting assets and liabilities and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position.The Funds’ policy is to recognize a net asset/liability equal to the net variation margin for the futures contracts.During the period ended August 31, 2014, the Funds were not subject to any master netting arrangements.For additional information regarding the offsetting assets and liabilities at August 31, 2014, please reference the table in Note 4. M. Events Subsequent to the Fiscal Period End:In preparing the financial statements as of August 31, 2014, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. NOTE 3 – SECURITIES VALUATION The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion of changes in valuation techniques and related inputs during the period, and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: 53 NOTES TO FINANCIAL STATEMENTS (Continued) August 31, 2014 (Unaudited) Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Funds’ major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities:Equity securities, including common stocks, preferred stocks, foreign- issued common stocks, exchange-traded funds, closed-end mutual funds and real estate investment trusts (REITs), that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees (“Board”).These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. Investment Companies:Investments in open-end mutual funds, including money market funds, are generally priced at their net asset value per share provided by the service agent of the Funds and will be classified in level 1 of the fair value hierarchy. Exchange-Traded Notes:Investments in exchange-traded notes are actively traded on a national securities exchange and are valued based on the last sales price from the exchange and are categorized in level 1 of the fair value hierarchy. Derivative Instruments:Listed derivatives, including options, rights, warrants and futures that are actively traded are valued based on quoted prices from the exchange and are categorized in level 1 of the fair value hierarchy. 54 NOTES TO FINANCIAL STATEMENTS (Continued) August 31, 2014 (Unaudited) Short-Term Debt Securities:Short-term securities having a maturity of less than 60 days are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Fund’s administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available.All actions taken by the Valuation Committee are reviewed and ratified by the Board. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the fair valuation hierarchy of the Hedged Equity Fund’s securities as of August 31, 2014: Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $
